DETAILED ACTION
This is in response to the RCE filed on April 26, 2022 and amendment filed on May 7, 2020. Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered. 
Information Disclosure Statement
The references listed in the IDS filed on April 26, 2022 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and similar claim 11, the closest art, Mandel (US 2017/0223190) discloses receiving historical inquiries (Mandel, paragraph [0080-81], Response Log Storage 185 are available to a requester on a historical basis); forming clusters based on the historical inquiries, each of the clusters representing a substantive meaning of a subset of the historical inquiries (Mandel, paragraph [0054-56], Cluster Detection Logic 127 is configured to determine if a customer service request is a member of a cluster of customer service requests. "Clusters" are groups of customer service inquiries having similar topics and/or requiring similar responses); assigning a level of sophistication to each of the clusters (Mandel, paragraph [0054-58], matching performed by Matching Logic 115 can be dependent on assignment of customer service inquires to particular clusters); generating sub-clusters within each of the clusters, each of the sub-clusters representing a level of sophistication or a sentiment of one or more of the subset of the historical inquiries of the cluster, which is an optional to selection of these elements, for the purpose of examination, the Examiner selects “a level of sophistication” (Mandel, paragraph [0057-59], an expert may have a plurality of scores associated with different clusters of customer service inquiries, e.g., relatively higher scores related to computer networking as compared to spider identification…Matching Logic 155 is optionally configured to match a plurality of experts to a customer service inquiry. These experts may be ranked, for example, in order from best match to less favorable match]) and computing a substantive issue of the current inquiry, a sentiment of the current inquiry, and a level of sophistication of the current inquiry (Mandel, paragraph [0043-44], Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry). Teevan (US 2014/0279996) discloses crowdsourcing a comparison of the substantive issue of the current inquiry to meanings from each of the two or more identified clusters the comparison being applied to each of the two or more identified clusters according to the generated order and ceasing at one of the two or more identified clusters that includes a substantive meaning that substantially matches the substantive issue of the current inquiry (Teevan, paragraph [0089-93], generating crowd-sourced answers to information needs identified through analysis of a search log is illustrated. The methodology 1000 starts at 1002, and at 1004, search logs of a search engine are analyzed to identify a candidate web page. As noted above, a candidate web page is a web page that is often a destination web page for queries that have certain features (e.g., include question words)). However, the prior art fails to disclose or suggest the claimed provision “crowdsourcing a comparison of the substantive issue of the current inquiry to meanings from each of the two or more identified clusters, the comparison being applied to each of the two or more identified clusters according to the generated order and ceasing at one of the two or more identified clusters that includes a substantive meaning that substantially matches the
substantive issue of the current inquiry; and offering a particular response to a customer device, the particular response being associated with one of the two or more identified clusters that includes a substantive meaning that matches the substantive issue of the current inquiry according to the crowdsourcing and the particular response being associated with the sub-cluster generated in the one of the two or more identified cluster for the sentiment and the level of sophistication of the current inquiry” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
May 4, 2022